Per Curiam:
Assuming that the plaintiff acquired no title under the tax deeds, it unquestionably under the Waldo partition action acquired title to an undivided interest in the property, and could by proper amendment if necessary make all the alleged tenants in common parties to this action, and maintain ejectment against the defendants who have failed to connect themselves in any manner with the title. It is clear that the defendants in no aspect of the ease can succeed. Order unanimously affirmed, with ten dollars costs and disbursements.